               Case 2:20-cv-00541-JCC Document 11 Filed 05/18/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    SIRENA STYLES,                                        CASE NO. C20-0541-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    MACY’S WEST STORES INC.,

13                            Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court sua sponte. On April 8, 2020, Defendant removed the
18   case. (Dkt. No. 1.) On April 9, 2020, the Court notified Plaintiff’s counsel, Morgan Mentzer and
19   Anya Morgan of Lavender Rights Project, that they are not admitted to practice in the U.S.
20   District Court for the Western District of Washington. (See Dkt. No. 3 at 1.) The notice directed
21   Plaintiff’s counsel to file a petition for admission and to file a notice of appearance pursuant to
22   Western District of Washington Local Civil Rule 83.2 once admitted. (See id.) To date,
23   Plaintiff’s counsel has not filed a notice of appearance in this case. Plaintiff’s counsel is hereby
24   ORDERED to show cause as to why they have failed to file a notice of appearance on behalf of
25   Plaintiff in this case. Plaintiff’s counsel’s response shall be filed on or before 14 days from the
26   date this order is issued.


     MINUTE ORDER
     C20-0541-JCC
     PAGE - 1
            Case 2:20-cv-00541-JCC Document 11 Filed 05/18/20 Page 2 of 2




 1        DATED this 18th day of May 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0541-JCC
     PAGE - 2
